UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GLOBAL GOLD MINING LLC and GLOBAL GOLD
 CORPORATION,

                          Petitioners,                     18 Civ. 4419 (KPF)
                          -v.-
                                                         OPINION AND ORDER
 CALDERA RESOURCES, INC.,

                          Respondent.


KATHERINE POLK FAILLA, District Judge:

      Petitioners Global Gold Mining LLC and Global Gold Corporation

(together, “Global Gold” or “Petitioners”) have filed a motion for summary

judgment requesting confirmation of a final arbitration award issued pursuant

to a contract between the parties requiring arbitration. This is Petitioners’

second request for confirmation, as they obtained confirmation of a partial

award in a previous case in this District before Judge Kenneth M. Karas. See

Glob. Gold Min. LLC v. Caldera Res., Inc., 941 F. Supp. 2d 374, 378 (S.D.N.Y.

2013) (“Global Gold I”). Petitioners now seek confirmation of the arbitrator’s

final award. The motion is unopposed. While Respondent Caldera Resources,

Inc. (“Caldera” or “Respondent”) appeared for the initial hearings before the

arbitrator and the proceedings before Judge Karas, it declined to appear in the

final arbitral hearings and has not appeared at all before this Court. For the

reasons set forth below, Petitioners’ motion is granted in part, with

modifications made to the arbitration award’s calculation of post-judgment

interest.
                                     BACKGROUND 1

A.    Factual Background

      For Petitioners, the history of this case conjures up images of digging for

years through sediment and rock in order to reach the gemstones beneath.

The parties have already been before this Court several times. First, Judge

Alvin K. Hellerstein, sitting in Part One, selected an arbitrator for the parties.

See Order Appointing Arbitrator, No. 11 Misc. 25, Caldera Res., Inc. v. Global

Gold Mining LLC (S.D.N.Y. Mar. 1, 2011). Then, upon the parties’ request,

Judge Karas issued an interim order maintaining the status quo while the

arbitration proceeded. See Amended Order, No. 12 Civ. 613 (KMK), Caldera

Res., Inc. v. Global Gold Mining LLC, et al. (S.D.N.Y. Feb. 3, 2012). Finally, in

Global Gold I, Judge Karas issued an order confirming much of the arbitration

award and allowing proceedings on damages to go forward before the

arbitrator. 941 F. Supp. 2d at 388-89. Given this extensive history, the Court

does not recount the facts of the case in detail, but will provide only those

necessary to resolve the instant motion.

      Petitioner Global Gold Mining LLC is a “Delaware limited liability

company … and is a wholly owned subsidiary of Global Gold Corporation.”

(Pet’rs 56.1 ¶ 1). Global Gold Corporation is a Delaware corporation. (Id. at



1     This Opinion draws on facts from the Declaration of Solomon Frager (“Frager Decl.”
      (Dkt. #10)), and the exhibits attached thereto, particularly: the final arbitration award
      that Petitioners seek to confirm (“Award” (Dkt. #10-1)); and the joint venture agreement
      between the parties (“JVA” (Dkt. #11-2)). The Court also cites to the Petitioners’ Local
      Civil Rule 56.1 Statement of Material Facts (“Pet’rs 56.1” (Dkt. #13)), which is
      uncontested. For ease of reference, the Court refers to Petitioners’ brief in support of
      their motion for summary judgment as “Pet’rs Br.” (Dkt. #14).

                                              2
¶ 2). Caldera is a Quebec corporation. (Id. at ¶ 3). “Both companies are in the

business of mining for precious metals, especially gold.” Global Gold I, 941 F.

Supp. 2d at 378.

      This case arises from Respondent’s alleged failure to fulfill its obligations

under a joint venture agreement (the “JVA”) with Petitioners. (Pet’rs 56.1 ¶¶ 4-

8). The JVA concerned formation of a jointly-opened company to oversee

operations of a gold mine in Armenia, the Marjan gold mining property. Global

Gold I, 941 F. Supp. 2d at 379. The parties agreed to resolve their dispute by

arbitration pursuant to Section 7 of the JVA. (JVA ¶ 7). The parties further

agreed to bifurcate the arbitration into two parts: first, a determination of

liability, and second, a calculation of damages. (Pet’rs 56.1 ¶ 11). On

March 29, 2012, the arbitrator, retired State Supreme Court Justice Herman

Cahn, issued a decision that resolved the first issue and resolved the question

of disputed assets by awarding the property to Global Gold and some

remuneration to Caldera. (Id. at ¶¶ 11-14).

      After Petitioners sought confirmation of that partial award in this

District, Judge Karas, on April 15, 2013, “confirm[ed] the substance of the

arbitration order,” including the orders regarding the disputed property. Global

Gold I, 941 F. Supp. 2d at 378. Judge Karas rejected Caldera’s arguments that

Justice Cahn had exceeded his authority, improperly communicated with the

parties, violated the American Arbitration Association’s Rules, or showed

manifest disregard for the law. Id. at 384-88. Judge Karas did not fully resolve

the issue of damages, as Petitioners conceded that the arbitrator’s decision on

                                         3
this issue was not final. Id. In response, Justice Cahn ordered the parties to

appear for a hearing on September 10, 2014, to resolve the issue of damages.

(Award 5).

      The communication between the parties seemed to break down at this

point. Caldera did not provide discovery materials or turn over records for the

hearing. (Award 6). On August 29, 2014, Global Gold notified Justice Cahn

that it had inadvertently provided confidential material to Caldera, and Caldera

had placed this material on the Internet. (Id.). Justice Cahn found this

conduct to be “in contravention of the binding confidentiality stipulations and

orders issued in [the] arbitration.” (Id.). He ordered the parties to address it at

the September 10, 2014 hearing, at which Caldera ultimately declined to

appear. (Id.).

      Justice Cahn issued his final determination on November 10, 2014, and

he delineated numerous damages and remedies owed to Petitioners. (Pet’rs

56.1 ¶ 16). He found Petitioners were entitled to legal fees and costs of

“$1,822,416.76 as of April 30, 2014, with interest accruing thereafter at the

rate of 9% per annum.” (Id. at ¶ 17). He found that the costs of the arbitration

should be borne entirely by Caldera, and ordered Caldera to reimburse Global

Gold $88,269.35, representing the arbitration costs already incurred by Global

Gold. (Id. at ¶¶ 18-19). He also found that Caldera had acted in bad faith in

failing to comply with Orders to turn over property, books, and records.

(Award 10-11). He awarded Global Gold damages of $50,000.00 with a $250-

per-day penalty for each day that Caldera failed to turn over the requested

                                         4
items. (Id. at 11). He also found that Caldera had failed to comply with a

June 16, 2014 Order to turn over documents relating to certain Caldera

defenses, as well as information regarding Caldera’s alleged internet campaigns

against Global Gold. (Id. at 11-12). He assessed a fine against Caldera of $100

a day until those documents were produced. (Id. at 12). He also ordered

Caldera to turn over communications between Caldera and certain named third

parties regarding Global Gold and ordered a fine against Caldera of $100 per

day until those materials were produced to Global Gold. (Id. at 35-36). Justice

Cahn found that Caldera had improperly announced that it was planning to

transfer assets that were the subject of the dispute in direct contempt of his

orders and awarded damages of $50,000.00 to Global Gold for this action. (Id.

at 36). He also ordered Caldera to pay a penalty of $100 per day for each day a

corrected release was not issued. (Id.).

      In addition to the litany of penalties, costs, and fines for Caldera’s

contumacious behavior throughout the proceeding, Judge Cahn found that

Caldera owed substantial sums to Global Gold on the substantive claims at

issue. He found that Caldera was not entitled to certain royalty payments

related to the mine or to reimbursement for certain payments that Caldera

made to Global Gold. (Award 15-19). On Global Gold’s claims, he ordered the

following damages to Global Gold:

         a.    US$115,000.00 plus interest for Caldera’s failure to
               turn over the 500,000 shares of stock in 2010;

         b.    US$3,174,209.00 plus interest for Caldera’s failure
               to make payments to Global Gold;


                                           5
c.   US$577,174.00 for legacy governmental liabilities
     concerning the Marjan property and [Caldera] shall
     indemnify and hold Global Gold harmless (including
     attorney fees) from any governmental claims or
     liabilities associated with the time it controlled the
     seal of the Marjan Mining Company;

                            ***

e.   Caldera shall indemnify and hold Global Gold
     harmless (including attorneys’ fees) [from] any
     private or non-governmental claims or liabilities
     during associated with the time they control the seal
     of the Marjan Mining Company;

f.   US$967,345.00 plus interest for their violation of
     Paragraph (1) of the Partial Final Award and
     interference in Global Gold’s development of the
     Marjan property and [Caldera] shall relinquish the
     portions of the Marjan West license which overlap or
     in any way impinge on the Marjan property license
     area; and

g.   Caldera is liable for defamation and tortious
     interference with contractual and business relations
     with regard to Global Gold and its related personnel
     and so shall (i) pay Global Gold US$3 million in
     compensatory damages plus interest, (ii) pay Global
     Gold US$1 million in punitive or exemplary damages
     plus interest, (iii) remove all the materials and
     websites controlled in any way by them which were
     admitted as exhibits on defamatory publications in
     this case from the internet and other locations,
     (iv) remove and be permanently enjoined from using
     Global Gold’s trading symbol without permission;
     (v) not share those materials with others or arrange
     to have them posted anonymously or otherwise;
     (vi) independently, I grant Global Gold and those
     who have been named by Caldera and Bill Mavridis
     in the admitted exhibits on defamatory publications
     as well as their attorneys the authority to contact
     internet service providers, search engine firms,
     social media sites, stock discussions board
     (including but not limited to Google, Yahoo,
     Facebook, Twitter, Stockhouse, Investor’s Hub and


                             6
                  Bing) to use this Final Award to remove the material
                  as defamatory.

(Id. at 37-39).

       Finally, Justice Cahn ordered:

              all publications of “confidential” or attorneys’ eyes only
              material be removed from the internet and any other
              locations and that their substance not be republished
              and grant[ed] Global Gold and its attorneys the
              authority to contact internet service providers, search
              engine firms, social media sites, stock discussions
              board(including but not limited to Google, Yahoo,
              Facebook, Twitter, Stockhouse, Investor’s Hub and
              Bing) to use this Final Award to remove the material —
              Caldera shall pay Global Gold for US$100.00 per day
              every day that persons associated with Caldera remain
              in violation of the Confidentiality Stipulation and Order
              following the issuance of this Final Award including for
              each day until full disclosure of all emails and other
              communications with third parties that the information
              was shared with or discussed.

(Award 39-40). Any unaddressed claims or counterclaims were denied. (Id. at

41).

       Adding together the various awards, the total damage award is

$10,844,413. The penalties are a collective $650 per day until Caldera complies

with all outstanding orders of the arbitrator. Post-award interest was to accrue

at the annual rate of 9% from the date of the Award, November 10, 2014, with

the exception of interest on the attorney’s fees of $1,822,416.76, which would

accrue at the 9% rate from April 30, 2014 onward. (Award 40-41). On

June 26, 2016, an Armenian Court confirmed the Award. (Frager Decl. ¶ 7). 2


2      The Frager Declaration includes a purported copy of the Armenian Court’s judgment,
       written in Armenian. (Frager Decl., Ex. 7). While the Court does not have facility with
       the Armenian language, it has no reason to doubt the sworn declaration of Mr. Frager.

                                              7
B.    Procedural Background

      Petitioners brought the instant action against Respondent on May 17,

2018. (Dkt. #1). In response to this Court’s June 4, 2018 Order (Dkt. #5), on

July 6, 2018, Petitioners filed a motion for summary judgment and supporting

papers (Dkt. #9-12). Respondent was served on June 13, 2018, but has never

appeared in this case. (Dkt. #6). Petitioners seek to confirm the arbitration

award.

                                  DISCUSSION

A.    The Court Confirms the Arbitration Award

      1.    Unopposed Petitions to Confirm Arbitration Awards

      The Federal Arbitration Act provides “a streamlined process” for a party

seeking to confirm, vacate, or modify an arbitration award. Mason Tenders

Dist. Council of Greater N.Y. & Long Island v. Adalex Grp., Inc., No. 13 Civ. 764

(PAE), 2013 WL 5322371, at *2 (S.D.N.Y. Sept. 23, 2013) (internal quotation

marks and citation omitted); accord Trs. of N.Y.C. Dist. Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. Baywood Concrete Corp., No. 17 Civ. 1800

(ER), 2017 WL 3207797, at *2 (S.D.N.Y. July 26, 2017) (“[A]n application for a

judicial decree confirming an award receives streamlined treatment as a

motion, obviating the separate contract action that would usually be necessary

to enforce or tinker with an arbitral award in court.” (internal quotation marks

omitted) (quoting Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582

(2008)). In furtherance of this streamlined procedure, judicial review of an


                                         8
arbitral award is sharply circumscribed. See Willemijn Houdstermaatschappij,

BV v. Standard Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997); Adalex Grp.,

Inc., 2013 WL 5322371, at *2.

      Indeed, “[n]ormally, confirmation of an arbitration award is ‘a summary

proceeding that merely makes what is already a final arbitration award a

judgment of the court,’” and under the Federal Arbitration Act, “the court ‘must

grant’ the award ‘unless the award is vacated, modified, or corrected.’” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C.

§ 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)). The

movant’s burden “is not an onerous one” and requires only “a barely colorable

justification for the arbitrator’s conclusion.” Neshgold LP v. N.Y. Hotel & Motel

Trades Council, AFL-CIO, No. 13 Civ. 2399 (KPF), 2013 WL 5298332, at *7

(S.D.N.Y. Sept. 19, 2013) (internal quotation marks omitted) (quoting N.Y.C.

Dist. Council of Carpenters Pension Fund v. Angel Const. Grp., LLC, No. 08 Civ.

9061 (RJS), 2009 WL 256009, at *1 (S.D.N.Y. Feb. 3, 2009)). “The arbitrator’s

rationale for an award need not be explained, and the award should be

confirmed ‘if a ground for the arbitrator’s decision can be inferred from the

facts of the case.’” Gottdiener, 462 F.3d at 110 (quoting Barbier v. Shearson

Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

      2.    Summary Judgment

      Courts within this Circuit approach an unopposed petition to confirm an

arbitration award “as akin to a motion for summary judgment based on the

movant’s submissions, and the court may not grant the motion without first

                                        9
examining the moving party’s submission to determine that it satisfactorily

demonstrates the absence of material issues of fact.” Neshgold LP, 2013 WL

5298332, at *7 (internal quotation marks omitted) (quoting Gottdiener, 462

F.3d at 109-10). Under the familiar summary judgment standard, a “court

shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

A genuine dispute exists where “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Fireman’s Fund Ins. Co. v.

Great Am. Ins. Co. of N.Y., 822 F.3d 620, 631 n.12 (2d Cir. 2016) (internal

quotation marks and citation omitted). A fact is “material” if it “might affect the

outcome of the suit under the governing law.” Anderson, 477 U.S. at 248.

B.    Analysis

      1.    The Grounds for the Arbitration Award Are Clear

      Mindful of its deferential posture, the Court finds that the grounds for

the Arbitration Award are readily discernible from the contents of the Award.

The Award contains the arbitrator’s factual findings. While the financial

components of the Award are quite large, the arbitrator has provided factual

support for all of them. For instance, the substantial awards for defamation

and tortious interference are supported by the catalogue of unconscionable




                                        10
conduct that the arbitrator recites. (See Award 27). 3 Justice Cahn’s findings

surpass the degree of reasoning that courts require to confirm an arbitration

award. See Gottdiener, 462 F.3d at 110; cf. Tube City IMS, LLC v. Anza Capital

Partners, LLC, 25 F. Supp. 3d 486, 491 (S.D.N.Y. 2014) (confirming arbitration

award for return of overpaid invoices). The Court further observes that

challenges to the arbitrator’s performance were already rejected by a sister

court in this District. Global Gold I, 941 F. Supp. 2d at 385-89.

      There are no grounds for setting aside the Award. See Gottdiener, 462

F.3d at 110 (“[T]he court ‘must grant’ the award ‘unless the award is vacated,

modified, or corrected.’” (quoting 9 U.S.C. § 9)). It is undisputed that

Respondent Caldera was subject to the terms of the JVA, which terms permit

Petitioners to initiate arbitration proceedings, and Caldera did not challenge

the arbitrability of the dispute before Judge Karas. See Global Gold I, 941 F.

Supp. 2d at 380 (“Neither party challenges that arbitration was the appropriate



3     The Arbitrator recites:
             In the evidence of defamation submitted on the record, Caldera and
             Bill Mavridis accuse Global Gold and associated individuals’ of
             fraud,    embezzlement,     holding   illegal  licenses,  material
             misrepresentations, SEC violations, corruption, being swindlers,
             engaging in shell games, concealing tax liabilities, money
             laundering, breaches of fiduciary duties, fraudulent transfers to
             personal bank accounts, misappropriation of funds, being sued per
             a purported Dorsey and Whitney complaint, self-dealing, extortion,
             conducting false prosecutions, ethics code violations, breaches of
             injunctions, overstating mining volumes, selling material with no
             gold content, criminal activity being investigated by numerous
             agencies, pump and dump stock trading, stock manipulation,
             being liars, and far more. These accusations are not grounded in
             reality, and no defense was offered despite advance notice and fair
             opportunity to do so.
       (Award 27).

                                            11
forum for resolving this dispute.”). The Court may therefore proceed to

consider the arbitrator’s basis for awarding Global Gold the amounts it sought

along with post-award interest.

      2.    Global Gold Is Entitled to Confirmation of the Total Amount of
            the Arbitrator’s Award Except Its Post-Judgment Interest Rate

             i.    Principal Amount

      The arbitrator awarded $10,844,413 as a principal amount, and the

Award makes clear that this sum consists of liability for defamation and

tortious interference, various breaches of the JVA, various damages for non-

compliance with the arbitrator’s orders, attorney’s fees, and the arbitration’s

costs. (Award 35-41). The arbitrator therefore provided more than a “colorable

justification” for awarding these amounts. Gottdiener, 462 F.3d at 110 (quoting

Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d

794, 797 (2d Cir. 1992)); see also N.Y.C. Dist. Council of Carpenters v. WJL

Equities Corp., No. 15 Civ. 4560 (KPF), 2015 WL 7571835, at *4 (S.D.N.Y. Nov.

24, 2015) (confirming arbitration award where “findings [were] in line with the

written agreement, and [party challenging confirmation] provided no evidence

that would draw them into question”).

            ii.    Interest on the Principal Debt Amount

      The Court only confirms the arbitrator’s post-award, pre-judgment

interest up to the date of the entry of the judgment in this case. As discussed

below, Global Gold is entitled to post-judgment interest as defined by federal

statute rather than, as the arbitrator applied, state law. “[P]ost-award

pre[-]judgment interest is a matter left with the district court.” Moran v.
                                        12
Arcano, No. 89 Civ. 6717 (CSH), 1990 WL 113121, at *3 (S.D.N.Y. July 27,

1990). Conversely, federal law controls post-judgment interest by statute. See

28 U.S.C. § 1961. “The Second Circuit has held that this statute applies

equally to a federal judgment confirming an arbitration award, even if the

award itself sets a different interest rate.” AXA Versicherung AG v. N.H. Ins.

Co., 962 F. Supp. 2d 509, 512 (S.D.N.Y. 2013) (citing Carte Blanche (Singapore)

Pte., Ltd. v. Carte Blanche Int’l, Ltd., 888 F.2d 260, 269 (2d Cir. 1989)).

                   a.   Post-Award, Pre-Judgment Interest

      The Court confirms the arbitrator’s calculation of post-award interest for

the amounts unpaid from the November 10, 2014 date of the Arbitration Award

and from April 30, 2014, with respect to attorney’s fees — but only to the date

of the entry of judgment in this case — at an annual rate of 9%. “Post-award,

pre[-]judgment interest is generally awarded at the discretion of the district

court, and there is a presumption in favor of awarding such interest.” In re

Arbitration Between Westchester Fire Ins. Co. v. Massamont Ins. Agency, Inc.,

420 F. Supp. 2d 223, 226 (S.D.N.Y. 2005) (citing In re Waterside Ocean

Navigation Co. v. Int’l Navigation, Ltd., 737 F.2d 150, 153-54 (2d Cir. 1984);

Irving R. Boody & Co. v. Win Holdings Int’l, Inc., 213 F. Supp. 2d 378, 383

(S.D.N.Y. 2002)). A district court bestowed with federal-question jurisdiction

assesses the rate of post-award, pre-judgment interest as a matter of federal

law despite the lack of a federal statute controlling pre-judgment interest. See

Sarhank Grp. v. Oracle Corp., No. 01 Civ. 1285 (DAB), 2004 WL 324881, at *4

(S.D.N.Y. Feb. 19, 2004) (quoting Jones v. UNUM Life Ins. Co. of Am., 223 F.3d

                                         13
130, 139 (2d Cir. 2000)); In Matter of Arbitration Between P.M.I. Trading Ltd. v.

Farstad Oil, Inc., No. 00 Civ. 7120 (RLC), 2001 WL 38282, at *1 (S.D.N.Y.

Jan. 16, 2001)).

      A district court considering an award of pre-judgment interest must

settle on a rate that compensates for the award’s diminution in value over time

while not overcompensating the petitioner. See Sarhank Grp., 2004 WL

324881, at *4. Overall, courts should award prejudgment interest if doing so

would be “fair, equitable and necessary to compensate the wronged party fully.”

Wickham Contracting Co. v. Local Union No. 3, Int’l Bhd. of Elec. Workers,

AFL-CIO, 955 F.2d 831, 835 (2d Cir. 1992) (collecting cases). In New York,

interest accrues at 9% per year, absent alternative statutory directives. N.Y.

C.P.L.R. § 5004. The Court finds that the arbitrator’s calculation of post-

award, pre-judgment interest at a rate of 9% satisfies these considerations

given the parties’ selection of New York law as controlling the rights and

liabilities arising from their contract. (JVA ¶ 16.8). The Court thus confirms

the arbitrator’s selection of a 9% interest rate for the post-award, pre-judgment

period from November 10, 2014.

                   b.   Post-Judgment Interest

      The parties’ selection of New York law does not, however, supplant the

statutorily defined post-judgment interest rate applicable to federal judgments.

“Section 1961 of Title 28 establishes the rate of interest that is to be paid ‘on

any money judgment in a civil case recovered in a district court,’ linking that

rate to the rate of interest the government pays on money it borrows by means

                                        14
of Treasury bills.” Jones, 223 F.3d at 139 (quoting 28 U.S.C. § 1961(a)). The

Second Circuit has established that although parties may depart from § 1961’s

applicable interest rate by contract, “they [must] do so through ‘clear,

unambiguous and unequivocal language.’” AXA Versicherung AG, 962 F. Supp.

2d at 512 (quoting Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 102 (2d

Cir. 2004)). Indeed, “[m]ost fundamentally, such contracts must actually

indicate the parties’ intent to deviate from § 1961.” Westinghouse Credit Corp.,

371 F.3d at 102.

      Here, the parties selected state law by merely providing, “[a]ll matters

relating to the interpretation, construction, validity and enforcement of this

Agreement shall be governed by the internal laws of the State of New York,

USA, without giving effect to any choice of law previsions thereof.” (JVA

¶ 16.8). Such a blanket statement is not sufficiently specific to disclaim the

applicability of § 1961. Cf. Soc’y of Lloyd’s v. Reinhart, 402 F.3d 982, 1004

(10th Cir. 2005) (“[A]greeing to be bound by [foreign] law does not amount to

agreeing to a particular post-judgment interest rate.”); accord Budejovicky

Budvar, N.P. v. Czech Beer Imps., Inc., No. 3:05CV1246 (JBA), 2006 WL

1980308, at *6-7 (D. Conn. July 12, 2006). “The general rule under New York

and federal law is that a debt created by contract merges with a judgment

entered on that contract,” thus extinguishing the contract debt and leaving

only the judgment debt. Westinghouse Credit Corp., 371 F.3d at 102. For

parties to override this general merger rule and select a particular post-

judgment interest rate, “they must express such intent through ‘clear,

                                       15
unambiguous and unequivocal’ language.” Id. (citation omitted). No such

intent appears here. Therefore, § 1961 controls the interest rate applicable to

any unpaid amounts after the entry of judgment in this case.

                                 CONCLUSION

      For the reasons set forth above, Petitioners’ motion for summary

judgment to confirm the Award is GRANTED. The Clerk of Court shall enter

judgment for Petitioners and against Respondent in the amount of

$9,021,996.24, with pre-judgment interest calculated at 9% per year from the

date of November 10, 2014, and $1,822,416.76 with pre-judgment interest

calculated at 9% per year from the date of April 30, 2014. Post-judgment

interest will accrue at the statutory rate pursuant to 28 U.S.C. § 1961. Global

Gold is also entitled to $650 per day in penalties until Caldera Resources

complies with the equitable relief ordered by the arbitrator.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      January 30, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       16
